EXHIBIT 10.29

Duane Reade Inc.

Duane Reade GP

and

The Guarantors named herein

$ 50,000,000

Senior Secured Floating Rate Notes due 2010

Purchase Agreement

dated August 4, 2005

Banc of America Securities LLC


--------------------------------------------------------------------------------


Table of Contents

Section 1.

 

Representations and Warranties

2

(a)

 

No Registration Required

2

(b)

 

No Integration of Offerings or General Solicitation

2

(c)

 

Non-Fungibility

3

(d)

 

The Offering Memorandum

3

(e)

 

The Purchase Agreement

3

(f)

 

The Registration Rights Agreement and DTC Agreement

3

(g)

 

Authorization of the Securities and the Exchange Securities

3

(h)

 

Authorization of the Indenture

4

(i)

 

Authorization of the Collateral Documents and the Transactions

4

(j)

 

Security Interests

4

(k)

 

Description of the Securities, the Exchange Securities, the Indenture, the
Registration Rights Agreement, the Collateral Documents, the Revolving Credit
Agreement, the Existing Notes and the Intercreditor Agreement

5

(l)

 

No Material Adverse Change

5

(m)

 

Independent Accountants

5

(n)

 

Preparation of the Financial Statements

5

(o)

 

Incorporation and Good Standing of Holdings, the Company and its subsidiaries

6

(p)

 

Capitalization and Other Capital Stock Matters

6

(q)

 

Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required 

6

(r)

 

No Material Actions or Proceedings

7

(s)

 

Intellectual Property Rights

7

(t)

 

All Necessary Permits, etc.

8

(u)

 

Compliance with Laws

8

(v)

 

Title to Properties

10

(w)

 

Tax Law Compliance

11

(x)

 

“Investment Company”

11

(y)

 

Insurance

11

(z)

 

No Price Stabilization or Manipulation

11

(aa)

 

Solvency

11

(bb)

 

Compliance with Sarbanes-Oxley

12

(cc)

 

MD&A

12

(dd)

 

Related Party Transactions

12

(ee)

 

Company’s Accounting System

12

(ff)

 

Compliance with Environmental Laws

12

(gg)

 

ERISA Compliance

13

(hh)

 

Compliance with Regulation S

13

(ii)

 

Taxes; Fees

13

(jj)

 

No Labor Disputes

13

Section 2.

 

Purchase, Sale and Delivery of the Securities

14

(a)

 

The Securities

14

(b)

 

The Closing Date

14

(c)

 

Delivery of the Securities

14

(d)

 

Delivery of Offering Memorandum to the Initial Purchaser

14

(e)

 

Initial Purchaser as Qualified Institutional Buyer

15

i


--------------------------------------------------------------------------------


 

Section 3.

 

Additional Covenants

15

(a)

 

Initial Purchaser’s Review of Proposed Amendments and Supplements

15

(b)

 

Additional Information, Amendments and Supplements to the Offering Memorandum
and Other Securities Act Matters

15

(c)

 

Copies of the Offering Memorandum

15

(d)

 

Blue Sky Compliance

15

(e)

 

Use of Proceeds

16

(f)

 

The Depositary

16

(g)

 

Additional Issuer Information

16

(h)

 

Agreement Not To Offer or Sell Additional Securities

16

(i)

 

No Integration

16

(j)

 

Legended Securities

16

(k)

 

PORTAL

16

(l)

 

Security Interests

16

Section 4.

 

Payment of Expenses

17

Section 5.

 

Conditions of the Obligations of the Initial Purchaser

17

(a)

 

Accountants’ Comfort Letter

18

(b)

 

No Material Adverse Change or Ratings Agency Change

18

(c)

 

Opinion of Counsel for the Issuers and Guarantors

18

(d)

 

Opinion of Counsel for the Initial Purchaser

18

(e)

 

Officers’ Certificate

18

(f)

 

Bring-down Comfort Letter

19

(g)

 

PORTAL Listing

19

(h)

 

Other Agreements

19

(i)

 

Evidence of Security Interest

19

(j)

 

Evidence of Insurance

19

(k)

 

Additional Documents

19

Section 6.

 

Reimbursement of Initial Purchaser’s Expenses

20

Section 7.

 

Offer, Sale and Resale Procedures

20

Section 8.

 

Indemnification

21

(a)

 

Indemnification of the Initial Purchaser

21

(b)

 

Indemnification of the Issuers, their Directors and Officers

21

(c)

 

Notifications and Other Indemnification Procedures

22

(d)

 

Settlements

23

Section 9.

 

Contribution

23

Section 10.

 

Termination of this Agreement

24

Section 11.

 

Representations and Indemnities to Survive Delivery

24

Section 12.

 

Notices

25

Section 13.

 

Successors

25

Section 14.

 

Partial Unenforceability

25

Section 15.

 

Governing Law Provisions

25

(a)

 

Consent to Jurisdiction

25

Section 16.

 

No Advisory or Fiduciary Responsibility

26

Section 17.

 

General Provisions

26

 

ii


--------------------------------------------------------------------------------


Purchase Agreement

August 4, 2005

BANC OF AMERICA SECURITIES LLC
9 West 57th Street
New York, New York 10019

Ladies and Gentlemen:

Introductory.   Duane Reade Inc., a Delaware corporation (the “Company”) and
Duane Reade, a New York general partnership and subsidiary of the Company
(“Duane Reade GP”, and together with the Company, the “Issuers”) propose to
issue and sell to Banc of America Securities LLC (the “Initial Purchaser”)
$50,000,000 aggregate principal amount of the Issuers’ Senior Secured Floating
Rate Notes due 2010 (the “Notes”). The Notes will be the joint and several
obligations of each of the Issuers.

The payment of principal, premium and Liquidated Damages (as defined in the
Indenture (as defined below)), if any, and interest on the Notes and the
Exchange Notes (as defined in the Offering Memorandum (as defined below)), will
be fully and unconditionally guaranteed on a senior secured basis, jointly and
severally, by Duane Reade Holdings, Inc., a Delaware corporation (“Holdings”)
and all the existing and future direct and indirect domestic subsidiaries of the
Company (other than Duane Reade GP), and any subsidiary of the Company formed or
acquired after the Closing Date (as defined in Section 2) that executes an
additional guarantee in accordance with the terms of the Indenture, and their
respective successors and assigns (collectively, the “Guarantors”), pursuant to
their guarantees (the “Guarantees”). The Notes and the Guarantees thereof are
herein collectively referred to as the “Securities”; and the Exchange Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Exchange Securities.”

The Issuers have prepared and will deliver to the Initial Purchaser copies of
the final Offering Memorandum, dated on or about the date hereof, describing the
terms of the Securities, for use by the Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. As used herein, the “Offering
Memorandum” shall mean, with respect to any date or time referred to in this
Agreement, the Issuers’ final Offering Memorandum, dated on or about the date
hereof, including amendments or supplements thereto and any exhibits thereto, in
the most recent form that has been prepared and delivered by the Issuers to the
Initial Purchaser in connection with its solicitation of offers to purchase
Securities and all information incorporated therein by reference. Further, any
reference to the Offering Memorandum shall be deemed to refer to and include any
Additional Issuer Information (as defined in Section 3) furnished by the Issuers
prior to the completion of the distribution of the Securities.

The Securities will be issued pursuant to the indenture, dated as of
December 20, 2004 (the “Indenture”), among the Issuers, U.S. Bank National
Association, as trustee (the “Trustee”) and the Guarantors. Securities issued in
book-entry form will be issued in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) pursuant to a DTC blanket issuer
letter of representations (the “DTC Agreement”), among the Issuers and the
Depositary.

Concurrently with the issuance of the Securities, the Issuers and the Guarantors
will use the proceeds of the issuance of the Notes to permanently repay part of
the borrowings under the Credit Agreement, dated as of July 21, 2003, as amended
by Amendment No. 1 thereto, dated July 22, 2004, and Amendment No. 2 thereto,
dated August 9, 2005, among the Issuers, the Guarantors, and the agents and
lenders thereunder (the “Revolving Credit Agreement”) and for other purposes
described under the caption “Use of Proceeds” in the Offering Memorandum
(collectively, the “Refinancing”).

The holders of the Securities and their direct and indirect transferees will
also be entitled to the benefit of security interests (“Liens”) in various
personal property and other assets (the “Collateral”)


--------------------------------------------------------------------------------


granted under the Amended and Restated Security Agreement among the Issuers, the
Guarantors and the collateral agent named thereunder (the “Collateral Agent”),
and the Pledge Agreement, among the same parties, in each case, dated as of
December 20, 2004 (collectively, the “Security Agreements”), and the other
collateral documents related thereto (the “Other Collateral Documents”). All of
the aforementioned Liens will be subject to the terms of the Intercreditor
Agreement, dated as of July 30, 2004, between the Collateral Agent and the
collateral agent for lenders under the Revolving Credit Agreement (as amended,
restated, supplemented or modified from time to time, the “Intercreditor
Agreement”). Together, the Security Agreements and the Other Collateral
Documents are referred to herein as the “Collateral Documents.” The issuance and
sale of the Securities, the Refinancing and all related transactions are
hereinafter referred to collectively as the “Transactions,” and documents
executed in connection therewith are referred to collectively as the
“Transaction Documents.”

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Issuers, the Guarantors and the Initial Purchaser.

Each of the Issuers understands that the Initial Purchaser proposes to make an
offering of the Securities on the terms and in the manner set forth herein and
in the Offering Memorandum and agrees that the Initial Purchaser may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (the “Subsequent Purchasers”) at any time after the date of this
Agreement. The Securities are to be offered and sold to or through the Initial
Purchaser without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder), in reliance upon exemptions therefrom. The
terms of the Securities and the Indenture will require that investors who
acquire Securities expressly agree that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemptions
afforded by Rule 144A (“Rule 144A”) or Regulation S (“Regulation S”)
thereunder).

The Issuers and the Guarantors hereby confirm their agreement with the Initial
Purchaser as follows:

SECTION 1.   Representations and Warranties.   The Issuers and Guarantors hereby
represent, warrant and covenant, jointly and severally, to the Initial Purchaser
as follows:

(a)        No Registration Required.   Subject to compliance by the Initial
Purchaser with the representations, warranties and covenants set forth in
Section 2 and Section 7 hereof, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Initial Purchaser and to each
Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the offer, issuance and sale of the Securities
under the Securities Act or, until such time as the Exchange Securities are
issued pursuant to an effective registration statement, to qualify the Indenture
under the Trust Indenture Act of 1939 (the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b)        No Integration of Offerings or General Solicitation.   None of the
Issuers, the Guarantors or any of their respective subsidiaries or affiliates
(as such term is defined in Rule 501 under the Securities Act (each, an
“Affiliate”)) have, directly or indirectly, solicited any offer to buy or
offered to sell, and will not, directly or indirectly, solicit any offer to buy
or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the offer, issuance and sale of the
Securities to be registered under the Securities Act. None of the Issuers, the
Guarantors, any of their subsidiaries or Affiliates, or any person acting on its
or any of their behalf (other than the Initial Purchaser, as to whom the Issuers
and the

2


--------------------------------------------------------------------------------


Guarantors make no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Issuers, the Guarantors, any of their subsidiaries
or Affiliates or any person acting on its or any of their behalf (other than the
Initial Purchaser, as to whom the Issuers and the Guarantors make no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) the Issuers, the Guarantors,
any of their subsidiaries or Affiliates and any person acting on its or their
behalf (other than the Initial Purchaser, as to whom the Issuers and the
Guarantors make no representation or warranty) have complied and will comply
with the offering restrictions set forth in Regulation S.

(c)        Non-Fungibility.   The Securities are eligible for resale pursuant to
Rule 144A and will not be, at the Closing Date, of the same class as, within the
meaning of Rule 144A, securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system.

(d)        The Offering Memorandum.   The Offering Memorandum did not, as of its
date and will not, as of the Closing Date, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Offering Memorandum made
in reliance upon and in conformity with information furnished to the Company in
writing by the Initial Purchaser expressly for use in the Offering Memorandum.
The Offering Memorandum, as of its date, contains all the information specified
in, and meeting the requirements of, Rule 144A in all material respects. Neither
of the Issuers has distributed, and the Issuers will not distribute, prior to
the later of the Closing Date and the completion of the Initial Purchaser’s
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Offering Memorandum.

(e)        The Purchase Agreement.   This Agreement has been duly authorized,
executed and delivered by each of the Issuers and Guarantors.

(f)         The Registration Rights Agreement and DTC Agreement.

(i)         The Registration Rights Agreement has been duly authorized by the
Issuers and the Guarantors and, at the Closing Date, will be duly executed and
delivered by, and, assuming due authorization, execution, and delivery by each
other party thereto, will constitute a valid and binding agreement of, the
Issuers and the Guarantors, enforceable against each such party in accordance
with its terms, except as the enforcement thereof may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law) and except as rights to indemnification under
the Registration Rights Agreement may be limited by applicable law.

(ii)       The DTC Agreement has been duly authorized, executed and delivered
by, and is a valid and binding agreement of, each of the Issuers, enforceable
against each of the Issuers in accordance with its terms, except as the
enforcement thereof may be subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

(g)        Authorization of the Securities and the Exchange Securities.  
(i) The Notes to be purchased by the Initial Purchaser from the Issuers are in
the form contemplated by the Indenture, have been duly authorized for issuance
and sale pursuant to this Agreement and the Indenture and, at the Closing Date,

3


--------------------------------------------------------------------------------


will have been duly executed by the Issuers and, when authenticated in the
manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding agreements of each of
the Issuers, enforceable in accordance with their terms, except as the
enforcement thereof may be subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law) and will be entitled to the benefits of the Indenture. (ii) The Exchange
Notes have been duly and validly authorized for issuance by each of the Issuers,
and when issued and authenticated in accordance with the terms of the Indenture,
the Registration Rights Agreement and the Exchange Offer, will constitute valid
and binding obligations of each of the Issuers, enforceable against each of the
Issuers in accordance with their terms, except as the enforcement thereof may be
subject to bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law) and will be entitled to the
benefits of the Indenture. (iii) The Guarantees of the Notes and the Exchange
Notes are in the respective forms contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by each of the Guarantors
and, when the Notes have been authenticated in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding agreements of each such Guarantor, enforceable
against it in accordance with their terms, except as the enforcement thereof may
be subject to bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law) and will be entitled to the
benefits of the Indenture.

(h)        Authorization of the Indenture.   The Indenture has been duly
authorized by each of the Issuers and Guarantors and has been duly executed and
delivered by each of the Issuers and the Guarantors and constitutes a valid and
binding agreement of each of the Issuers and Guarantors enforceable against each
of the Issuers and Guarantors in accordance with its terms, except as the
enforcement thereof may be subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

(i)         Authorization of the Collateral Documents and the Transactions.  
Each of the Collateral Documents has been authorized by the Issuers and
Guarantors that are party thereto, and has been duly executed and delivered by
the Issuers and the Guarantors, and constitutes valid and binding agreements of
each of the Issuers and Guarantors party thereto, enforceable against each of
the Issuers and Guarantors party thereto, in accordance with their respective
terms, except as the enforcement thereof may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law). Each of the Transactions has been authorized by
the Issuers and Guarantors that are party thereto.

(j)         Security Interests.   The Collateral Documents are effective to
create, and have created, in favor of the Collateral Agent for the benefit of
the Collateral Agent and will create, in favor of the holders of the Securities
and the Exchange Securities (upon issuance of such Securities and Exchange
Securities as contemplated hereby), legal, valid and enforceable Liens on or in
all of the Collateral, and such Liens comprise a valid and perfected lien in
Collateral consisting of personal property, having the respective priorities set
forth in the Offering Memorandum, but nevertheless, on the Closing Date,
superior to and prior to the rights of all third persons other than holders of
Permitted Liens (as defined in the Indenture), and subject to no other Liens
except for Liens permitted under the Indenture.

4


--------------------------------------------------------------------------------


(k)        Description of the Securities, the Exchange Securities, the
Indenture, the Registration Rights Agreement, the Collateral Documents, the
Revolving Credit Agreement, the Existing Notes and the Intercreditor
Agreement.   The Notes, the Guarantees of the Notes, the Indenture, the
Registration Rights Agreement, each of the Collateral Documents, the Revolving
Credit Agreement, the Existing Notes (as defined in the Offering Memorandum) and
the Intercreditor Agreement conform, or will conform, in all material respects
to the respective descriptions thereof contained in the Offering Memorandum. The
Exchange Notes and the Guarantees of the Exchange Notes will conform in all
material respects to the respective descriptions thereof contained in the
Offering Memorandum.

(l)         No Material Adverse Change.   Except as otherwise disclosed in the
Offering Memorandum, subsequent to the respective dates as of which information
is given in the Offering Memorandum: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business or operations, whether or not arising from transactions in
the ordinary course of business, of the Issuers, the Guarantors and their
respective subsidiaries, considered as one entity (any such change or
development is called a “Material Adverse Change”); (ii) the Issuers, the
Guarantors and their respective subsidiaries, considered as one entity, have not
incurred any material liability or obligation, indirect, direct or contingent,
not in the ordinary course of business nor entered into any material transaction
or agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Issuers, the
Guarantors or their respective subsidiaries, except for dividends paid to
Issuers, the Guarantors or any of their respective subsidiaries, on any class of
capital stock or repurchase or redemption by the Issuers, the Guarantors or any
of their respective subsidiaries of any class of capital stock.

(m)      Independent Accountants.   PricewaterhouseCoopers LLP, who have
expressed their opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) included in the
Offering Memorandum, are, to the knowledge of the Company, independent public or
certified public accountants within the meaning of Regulation S-X under the
Securities Act and the Exchange Act, and any non-audit services provided by
PricewaterhouseCoopers LLP to either of the Issuers or any of the Guarantors
have been approved by the Audit Committee of the Board of Directors of the
Company.

(n)        Preparation of the Financial Statements.   Except as stated therein,
the financial statements, together with the related schedules and notes,
included in the Offering Memorandum present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements have been prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved, except as disclosed therein.
Except as stated therein, the pro forma financial statements and other pro forma
and as adjusted information presented in the Offering Memorandum present fairly
the information shown therein, have been prepared in accordance with Article 11
of Regulation S-X with respect to pro forma financial statements and have been
properly compiled on the basis described therein, and the assumptions used in
the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. Except as stated therein, the financial statements and the financial
information included in the Offering Memorandum comply as to form with the
requirements applicable to financial statements required in a registration
statement on Form S-1 under the Securities Act. The financial data set forth in
the Offering Memorandum under the captions “Summary—Summary Historical Financial
Information and Statistical Data” and “Selected Consolidated Financial and
Operating Data” fairly present in all material respects the information set
forth therein on a basis consistent with that of the audited financial
statements contained in the Offering Memorandum. The financial data set forth in
the Offering Memorandum under the captions “Summary—Summary Unaudited Pro Forma
Financial

5


--------------------------------------------------------------------------------


Information and Statistical Data” fairly present the information set forth
therein on a basis consistent with that of the pro forma financial statements
contained in the Offering Memorandum.

(o)        Incorporation and Good Standing of Holdings, the Company and its
subsidiaries.   Each of Holdings, the Company and its subsidiaries has been duly
incorporated or formed and is validly existing as a corporation or partnership,
as the case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation and has corporate or partnership, as the case may be,
power and authority to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum and, in the case of each of the
Issuers and Guarantors party thereto, to enter into and perform its respective
obligations under each of this Agreement, the Registration Rights Agreement, the
DTC Agreement, the Securities, the Exchange Securities, the Indenture, each of
the Collateral Documents and the Intercreditor Agreement, as the case may be.
Each of Holdings, the Company and its subsidiaries is duly qualified as a
foreign corporation or partnership, as the case may be, to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change.

(p)        Capitalization and Other Capital Stock Matters.   At June 25, 2005,
on a historical basis, and on an as adjusted basis, after giving effect to the
Transactions, the Company would have an authorized and outstanding
capitalization as set forth in the Offering Memorandum under the caption
“Capitalization” (other than for subsequent issuances of capital stock, if any,
pursuant to employee benefit plans described in the Offering Memorandum or upon
exercise of outstanding options described in the Offering Memorandum). All of
the outstanding shares of capital stock of the Company have been duly authorized
and validly issued, are fully paid and nonassessable and have been issued in
compliance with federal and state securities laws. None of the outstanding
shares of Common Stock of the Company were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those accurately described in the Offering Memorandum. All of the
issued and outstanding capital stock or partnership interests of each subsidiary
of the Company has been duly authorized and validly issued, is fully paid and
nonassessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim (other than any transfer restrictions imposed by the Securities Act, the
securities or Blue Sky laws of certain jurisdictions and any security interest
pursuant to agreements described in the Offering Memorandum). The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit A hereto.

(q)        Non-Contravention of Existing Instruments; No Further Authorizations
or Approvals Required.   Except as otherwise disclosed in the Offering
Memorandum, none of the Issuers, Guarantors or any of their respective
subsidiaries is in violation of its charter, by-laws or similar constitutive
document or is in default (or, with the giving of notice or lapse of time, would
be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease, license or other instrument to
which either of the Issuers, any of the Guarantors or any of their respective
subsidiaries is a party or by which it or any of them may be bound (including,
without limitation, the Revolving Credit Agreement, the Indenture, the
Intercreditor Agreement and the Existing Notes) or to which any of the property
or assets of either of the Issuers, any of the Guarantors or any of their
respective subsidiaries is subject (each, an “Existing Instrument”), except for
such Defaults as would not, individually or in the aggregate, result in a
Material Adverse Change. Except as set forth in the Offering Memorandum, and
assuming the accuracy of, and the Initial Purchaser’s compliance with, the
representations, warranties and agreements of the Initial

6


--------------------------------------------------------------------------------


Purchaser set forth in Sections 2 and 7 of this Agreement, and the compliance by
the holders of the Securities with the offering and transfer restrictions set
forth in the Offering Memorandum, the execution, delivery and performance of
this Agreement, the Registration Rights Agreement and the Securities by each
Issuer and each Guarantor party thereto, the Issuers’ performance of the DTC
Agreement, and the issuance and delivery of the Securities or the Exchange
Securities, and consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum (i) will not result in any violation of the
provisions of the charter, by-laws, partnership agreement, operating agreement
or other similar constitutive document of either of the Issuers, any of the
Guarantors or any of their respective subsidiaries, (ii) will not conflict with
or constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance (other than Liens granted pursuant to the Collateral
Documents) upon any property or assets of either of the Issuers, any of the
Guarantors or any of their respective subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change, and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to either of the Issuers, any of the
Guarantors or any of their respective subsidiaries. Assuming the accuracy of the
representations and warranties of the Initial Purchaser in Sections 2 and 7 of
this Agreement, no consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency (collectively, “Consents”), is required for the Issuers’ and
the Guarantors’ execution, delivery and performance (as applicable) of this
Agreement, the Registration Rights Agreement, the DTC Agreement, the Indenture,
any of the Collateral Documents or the Intercreditor Agreement, to which either
of the Issuers or any of the Guarantors is a party, or the issuance and delivery
of the Securities or the Exchange Securities, or consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum,
except (A) such Consents as have been or will be obtained or made on or prior to
the Closing Date; and (B) registration of the Exchange Offer or resale of the
Notes under the Securities Act pursuant to the Registration Rights Agreement,
and qualification of the Indenture under the Trust Indenture Act, in connection
with the issuance of the Exchange Notes. As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Issuers, the Guarantors or any of their respective
subsidiaries.

(r)        No Material Actions or Proceedings.   Except as otherwise disclosed
in the Offering Memorandum, there are no known legal or governmental actions,
suits, investigations or proceedings pending or, to either of the Issuers’ or
any of the Guarantors’ knowledge, threatened against either of the Issuers, any
of the Guarantors or any of their respective subsidiaries, or the officers,
directors or agents (as defined in 42 C.F.R. Part 420 Subpart C and 42 C.F.R.
Section 1001.1001(a)(2)) of either of the Issuers, any of the Guarantors or any
of their respective subsidiaries, which has as the subject thereof any property
owned or leased by, either of the Issuers, any of the Guarantors or any of their
respective subsidiaries, where in any such case there is a reasonable
possibility that such action, suit or proceeding might be determined adversely
to such Issuer, such Guarantor or such subsidiary and any such action, suit,
investigation or proceeding, if so determined adversely, would reasonably be
expected to result in a Material Adverse Change or materially adversely affect
the consummation of the transactions contemplated by this Agreement.

(s)        Intellectual Property Rights.   The Issuers, the Guarantors and their
respective subsidiaries own, possess or license sufficient trademarks, trade
names, patent rights, copyrights, licenses, approvals, trade secrets and other
similar rights (collectively, “Intellectual Property Rights”) reasonably
necessary to conduct their businesses as now conducted, except where the failure
to own, possess or license such Intellectual Property Rights, individually or in
the aggregate, would not reasonably be expected to result in

7


--------------------------------------------------------------------------------


a Material Adverse Change. None of the Issuers, the Guarantors or any of their
respective subsidiaries has received any written notice of infringement or
conflict with asserted Intellectual Property Rights of others, which
infringement or conflict, if the subject of an unfavorable decision, ruling or
filing would reasonably be expected to result in a Material Adverse Change. None
of the Issuers, the Guarantors or any of their respective subsidiaries is in
default under the terms of any license or similar agreement related to any
Intellectual Property Rights necessary to conduct their business as now
conducted or contemplated except as would not reasonably be expected to result
in a Material Adverse Change.

(t)         All Necessary Permits, etc.

(i)         Except as otherwise disclosed in the Offering Memorandum, the
Issuers, the Guarantors and their respective subsidiaries possess such valid and
current franchises, grants, easements, variances, exceptions, certificates,
certifications, registrations, authorizations, qualifications, licenses,
permits, consents or approvals (including pharmacy licenses, Medicare and
Medicaid provider agreements, accreditations and other similar documentation, or
approvals of any health departments) and other permits of any Governmental
Entity (“Permits”) necessary to conduct their respective businesses except for
those Company Permits the failure to possess would not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Change
(collectively, the “Company Permits”), and none of the Issuers, the Guarantors
or any of their respective subsidiaries has received any notice of proceedings
relating to the revocation, suspension, cancellation, or modification of, or
non-compliance with, any of the Company Permits which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Change.

(ii)       The Issuers, the Guarantors and each of their respective subsidiaries
that directly or indirectly receive reimbursement or payments under Titles XVIII
and XIX of the Social Security Act (the “Medicare and Medicaid programs”) are
certified for participation and reimbursement under the Medicare and Medicaid
programs. The Issuers, the Guarantors and each of their respective subsidiaries
that directly or indirectly receive reimbursement or payments under the Medicare
and Medicaid programs, the CHAMPUS and TRICARE programs and such other similar
federal, state or local reimbursement or governmental programs, (collectively,
the “Government Programs”), have current provider numbers and provider
agreements required under such Government Programs. The Issuers, the Guarantors
and each of their respective subsidiaries that directly or indirectly receive
payments under any non-governmental program, including any private insurance
program (collectively, the “Private Programs”), have all provider agreements and
provider numbers that are required under such Private Programs.

(u)        Compliance with Laws.

(i)         Except as otherwise disclosed in the Offering Memorandum, none of
the Issuers, the Guarantors, each of their respective subsidiaries or any of
their respective directors, officers, managers, employees or agents, is, and
during the past two years has not been, in conflict with, or in default or
violation of, (A) any domestic or foreign laws, statutes, ordinances, rules,
regulations, codes or executive orders enacted, issued, adopted, promulgated or
applied by any Governmental Entity (defined below) (“Laws”) applicable to the
Issuers, the Guarantors or each of their respective subsidiaries or by which any
of their respective assets or properties is bound or (B) any Company Permits,
except, in the case of each (A) and (B), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change. Except
as otherwise disclosed in the Offering Memorandum, no violation, default, order,
judgment, injunction, award, decree or writ handed down, adopted or imposed by
any domestic or foreign, international, national, federal, state, provincial or
local governmental, regulatory or administrative authority, agency, commission,
court, tribunal, arbitral body or self-regulated entity (each, a “Governmental

8


--------------------------------------------------------------------------------


Entity”) or legal action, claim, demand, arbitration, hearing, charge,
complaint, investigation, examination, indictment, litigation, suit or other
civil, criminal, administrative or investigative proceeding exists with respect
to the aforementioned Company Permits, Medicare or Medicaid certifications,
provider agreements or provider numbers (collectively, “Company Regulatory
Authorizations”), except as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Change. Neither the Issuers, the
Guarantors, or each of their respective subsidiaries has received any written or
oral notice of any pending and unresolved (or, if resolved, without material
liability or obligation of any kind, whether accrued, contingent, absolute,
inchoate or otherwise, whether due or to become due and whether known or unknown
to the Issuers, the Guarantors or each of their respective subsidiaries)
violation or of any investigation or inquiry into an alleged or suspected
violation of any Law or of any of the Company Regulatory Authorizations that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change. To the knowledge of the Issuers, the Guarantors and
each of their respective subsidiaries, no event has occurred that, with the
giving of notice, the passage of time, or both, would constitute grounds for a
material violation or order with respect to any such Company Regulatory
Authorizations, or to revoke, withdraw or suspend any such Company Regulatory
Authorizations, or to terminate the participation of the Issuers, the Guarantors
or each of their respective subsidiaries in any Government Program or Private
Program that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.

(ii)       To the knowledge of the Issuers, the Guarantors and each of their
respective subsidiaries, since January 1, 2001, none of the Issuers, the
Guarantors, each of their respective subsidiaries or any officer, professional
employee or contractor of the Issuers, the Guarantors or each of their
respective subsidiaries (during the term of such individual’s employment by
either of the Issuers or any of the Guarantors, as the case may be, or while
acting as an agent of either of the Issuers or any of the Guarantors, as the
case may be) or Affiliates has been convicted of any crime, or knowingly engaged
in any conduct, for which debarment or similar punishment is mandated or
permitted by any applicable Law. None of the Issuers, the Guarantors, each of
their respective subsidiaries or any officer, director or managing employee of
the Issuers, the Guarantors or each of their respective subsidiaries and no
person providing professional services in connection with the operations of the
Issuers, the Guarantors or each of their respective subsidiaries has engaged in
any activities that are prohibited, or cause for the imposition of penalties or
mandatory or permissive exclusion, under 42 U.S.C. §§ 1320a-7, 1320a-7a,
1320a-7b, 1395nn or 1396b, 31 U.S.C. §§ 3729-3733, or the federal
CHAMPUS/TRICARE statute (or other federal or state statutes related to false or
fraudulent claims) or the regulations promulgated thereunder pursuant to such
Laws or related Laws, or under any criminal Laws relating to health care
services or payments, or that are prohibited by rules of professional conduct
except such activities as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(iii)      Except as otherwise disclosed in the Offering Memorandum, since
January 1, 2001, the Issuers, the Guarantors and each of their respective
subsidiaries have timely filed all reports and billings required to be filed
prior to the date hereof with respect to the Government Programs and Private
Programs, all fiscal intermediaries and other insurance carriers and all such
reports and billings are complete and accurate in all material respects and have
been prepared in compliance in all material respects with all applicable Laws,
regulations, rules, manuals and guidance governing reimbursement and claims,
except where the failure to file in a timely manner would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change. Except as otherwise disclosed in the Offering Memorandum, the Issuers,
the Guarantors and each of their respective subsidiaries have paid or caused to
be paid all known and undisputed refunds, overpayments, discounts or adjustments
that have become due pursuant to such reports and billings, except those
payments the failure to pay would not, individually or in the aggregate,
reasonably be

9


--------------------------------------------------------------------------------


expected to result in a Material Adverse Change. To the knowledge of the
Issuers, the Guarantors and each of their respective subsidiaries, the Issuers,
the Guarantors and each of their respective subsidiaries have not claimed or
received reimbursements from Government Programs or Private Programs in excess
of amounts permitted by Law, and have no liability or obligation of any kind,
whether accrued, contingent, absolute, inchoate or otherwise, whether due or to
become due, under any Government Program or Private Program for any material
refund, overpayment, discount or adjustment. There are no pending appeals,
adjustments, challenges, audits, inquiries, litigation or written notices of
intent to audit with respect to such prior reports or billings, and during the
last three years none of the Issuers, the Guarantors or each of their respective
subsidiaries has been audited, or otherwise examined by any Government Program
or Private Program.

(iv)       None of the Issuers, the Guarantors or each of their respective
subsidiaries (A) is a party to any consent, agreement or memorandum of
understanding with any Governmental Entity, (B) is subject to any order,
judgment, injunction, award, decree or writ handed down, adopted or imposed by
any Governmental Entity or (C) has adopted any board resolutions at the request
of any Governmental Entity, in any case that restricts the conduct of its
business or that in any manner relates to the management or operation of its
business (collectively, “Company Regulatory Agreements”). To the knowledge of
the Issuers, the Guarantors and each of their respective subsidiaries, none of
the Issuers, the Guarantors or each of their respective subsidiaries has been
advised by any Governmental Entity that such Governmental Entity is considering
issuing or requesting any Company Regulatory Agreement.

(v)        To the knowledge of the Issuers, the Guarantors and each of their
respective subsidiaries, none of the Issuers, the Guarantors or each of their
respective subsidiaries, nor any director, officer, employee, agent or
representative of the Issuers, the Guarantors or each of their respective
subsidiaries has made, directly or indirectly, any (A) bribe or kickback,
(B) illegal political contribution, (C) payment from corporate funds which was
improperly recorded on the books and records of Holdings, the Company or any of
its subsidiaries, (D) unlawful payment from corporate funds to governmental
officials for the purpose of influencing their actions or the actions of the
Governmental Entity which they represent or (E) unlawful payment from corporate
funds to obtain or retain any business.

(v)        Title to Properties.   The Issuers, the Guarantors and each of their
respective subsidiaries have good and marketable title to all items of real
property and valid title to all personal property reflected as owned in the
Offering Memorandum, in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects of any third
party, except (A) such as do not materially interfere with the use made or
proposed to be made of such property by such Issuer, such Guarantor or such
subsidiary, (B) as otherwise disclosed in the Offering Memorandum, (C) as
created pursuant to the Indenture, the Revolving Credit Agreement and each of
the Collateral Documents or (D) liens permitted by the Indenture, the Revolving
Credit Agreement and each of the Collateral Documents. The real property,
improvements, equipment and personal property held under lease by either of the
Issuers, any of the Guarantors or any of their respective subsidiaries are held
under valid and enforceable leases (subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity), and to limitations
of public policy), with such exceptions as do not materially interfere with the
use made or proposed to be made of such real property, improvements, equipment
or personal property by such Issuer, such Guarantor or such subsidiary and would
not reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Change.

10


--------------------------------------------------------------------------------


(w)       Tax Law Compliance.   Except as otherwise disclosed in the Offering
Memorandum, the Issuers, the Guarantors and their respective subsidiaries have
filed all necessary federal, state and foreign income and franchise tax returns
and have paid all taxes required to be paid by any of them and, if due and
payable, any related or similar assessment, fine or penalty levied against any
of them, other than those being contested in good faith and for which reserves
have been provided in accordance with generally accepted accounting principles
or those currently payable without penalty or interest and except where the
failure to make such required filings or payments would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
Except as set forth in the Offering Memorandum, each of the Issuers and
Guarantors has made adequate charges, accruals and reserves in the applicable
financial statements referred to in Section 1(n) above in respect of all
federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Issuers, the Guarantors, or any of their
respective subsidiaries has not been finally determined, except with respect to
such charges, accruals and reserves the failure of which to make would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

(x)        “Investment Company”.   Each of the Issuers, Guarantors and their
respective subsidiaries is not, and after receipt of payment for the Securities
and the application of the proceeds therefrom as described in the Offering
Memorandum, will not be, required to register as an “investment company” within
the meaning of Investment Company Act of 1940, as amended.

(y)        Insurance.   Except as otherwise disclosed in the Offering
Memorandum, Holdings, the Company and its subsidiaries are insured by
institutions with policies in such amounts and with such deductibles and policy
limits and covering such risks as are generally deemed adequate, appropriate and
customary for their businesses. The Company has no reason to believe that it, or
any of its subsidiaries or Holdings will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain adequate
and comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change. Except as otherwise disclosed in the
Offering Memorandum, to the best of their knowledge, neither Holdings, the
Company nor any of its subsidiaries have been denied any insurance coverage
which it has sought or for which it has applied and there are no claims by
Holdings, the Company or any of its subsidiaries under any current insurance
policy as to which any insurance company or institution is denying, or will
deny, liability or coverage or defending under a reservation of rights clause,
other than such claims which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(z)        No Price Stabilization or Manipulation.   None of the Issuers, the
Guarantors or any of their respective Affiliates has taken or will take,
directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

(aa)      Solvency.   Each of the Issuers and Guarantors is, and immediately
after the Closing Date will be, Solvent. As used herein, the term “Solvent”
means, with respect to any person on a particular date, that on such date
(i) the fair market value of the assets of such person is greater than the total
amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
entity’s ability to realize upon its assets and pay its debts and other
liabilities, including contingent obligations, as they mature in their ordinary
course, and (v) such person does not have unreasonably small capital.

11


--------------------------------------------------------------------------------


(bb)     Compliance with Sarbanes-Oxley.   Except as otherwise disclosed in the
Offering Memorandum, the Company and its subsidiaries and their respective
officers and directors are in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).

(cc)      MD&A.   There are no transactions, arrangements or other
relationships, including but not limited to off balance sheet transactions,
which would be required to be included in the Offering Memorandum if the
Offering Memorandum were a registration statement on Form S-1 by Item 303 of
Regulation S-K under the Securities Act which are not so described or are not
described as required.

(dd)     Related Party Transactions.   No relationship, direct or indirect,
exists between or among either of the Issuers, any of the Guarantors or any of
their respective Affiliates, on the one hand, and any former or current
director, officer, stockholder, customer or supplier of any of them, on the
other hand, which would be required to be included in the Offering Memorandum by
the Securities Act or by the rules and regulations enacted thereunder if the
Offering Memorandum were a registration statement on Form S-1 which is not so
described or is not described as required.

(ee)      Company’s Accounting System.   Holdings, the Company and its
subsidiaries maintain a system of accounting controls that is sufficient to
provide reasonable assurances that: (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(ff)       Compliance with Environmental Laws.   Except as otherwise disclosed
in the Offering Memorandum or as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change: (i) the Issuers,
the Guarantors and each of their respective subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
(as defined below) and are in compliance with their requirements, (ii) none of
the Issuers, the Guarantors or any of their respective subsidiaries is in
violation of any federal, state, local or foreign law or regulation relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including without limitation, laws and regulations relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum and petroleum products (collectively, “Materials of Environmental
Concern”), or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern (collectively, “Environmental Laws”), which violation
includes, but is not limited to, noncompliance with any permits or other
governmental authorizations required for the operation of the business of the
Issuers, the Guarantors or their respective subsidiaries under applicable
Environmental Laws, or noncompliance with the terms and conditions thereof, nor
has either of the Issuers, any of the Guarantors or any of their respective
subsidiaries received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that either of
the Issuers, any of the Guarantors or any of their respective subsidiaries is in
violation of any Environmental Law and that either of the Issuers or any of the
Guarantors reasonably believes would result in a Material Adverse Change;
(iii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which either of the
Issuers has received written notice, and no written notice by any person or
entity alleging potential liability for investigatory costs, cleanup costs,
governmental responses costs, natural resources damages, property damages,
personal injuries, attorneys’ fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any

12


--------------------------------------------------------------------------------


Material of Environmental Concern at any location owned, leased or operated by
either of the Issuers, any of the Guarantors or any of their respective
subsidiaries, now or in the past (collectively, “Environmental Claims”), pending
or, to the Issuers’ and the Guarantors’ knowledge, threatened against either of
the Issuers, any of the Guarantors or any of their respective subsidiaries or
any person or entity whose liability for any Environmental Claim either of the
Issuers, any of the Guarantors or any of their respective subsidiaries has
retained or assumed either contractually or by operation of law; and (iv) to the
Issuers’ and the Guarantors’ knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against either of the Issuers, any of the Guarantors or any of their respective
subsidiaries or against any person or entity whose liability for any
Environmental Claim either of the Issuers, any of the Guarantors or any of their
respective subsidiaries has retained or assumed either contractually or by
operation of law.

(gg)      ERISA Compliance.   Each “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), established or maintained by Holdings, the Company, its subsidiaries
or their “ERISA Affiliates” (as defined below) (“Employee Benefit Plan”) is in
compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to Holdings, the Company or a subsidiary of the Company, any member of
any group of organizations described in Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986, as amended, (the “Code”) of which Holdings, the
Company or such subsidiary is a member. No “reportable event” (as defined under
ERISA) has occurred or is reasonably expected to occur with respect to any
Employee Benefit Plan. No Employee Benefit Plan, if terminated, would have an
“amount of unfunded benefit liabilities” (as defined in Section 4001(a)(18) of
ERISA). Neither Holdings, the Company, its subsidiaries nor any of their ERISA
Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
Employee Benefit Plan or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each Employee Benefit Plan that is intended to be qualified under Section 401 of
the Code is so qualified and nothing has occurred, whether by action or failure
to act, which would cause the loss of such qualification.

(hh)     Compliance with Regulation S.   The Issuers, the Guarantors and their
respective subsidiaries and Affiliates and all persons acting on their behalf
(other than the Initial Purchaser, as to whom the Issuers and the Guarantors
make no representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902. The Securities sold
in reliance on Regulation S will be represented upon issuance by a temporary
global security that may not be exchanged for definitive securities until the
expiration of the 40-day restricted period referred to in Rule 903 of the
Securities Act and only upon certification of beneficial ownership of such
Securities by non-U.S. persons or U.S. persons who purchased such Securities in
transactions that were exempt from the registration requirements of the
Securities Act.

(ii)       Taxes; Fees.   There are no stamp or other issuance or transfer taxes
or duties or other similar fees or charges required to be paid in connection
with the execution and delivery of this Agreement or the issuance or sale by the
Issuers of the Securities.

(jj)        No Labor Disputes.   Except as otherwise disclosed in the Offering
Memorandum, (i) there is no unfair labor practice complaint pending against
Holdings, the Company or any of its subsidiaries or, to the best knowledge of
Holdings, the Company and its subsidiaries, threatened against any of them,
before the National Labor Relations Board or any state or local labor relations
board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against Holdings, the Company or any of its subsidiaries or, to the best
knowledge of Holdings, the Company and its subsidiaries, threatened against any
of them, other than such complaints

13


--------------------------------------------------------------------------------


pending that would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change, (ii) there is no material strike, labor
dispute, slowdown or stoppage pending against Holdings, the Company or any of
its subsidiaries or, to the knowledge of Holdings, the Company and its
subsidiaries, threatened against Holdings, the Company, or its subsidiaries, and
(iii) none of Holdings, the Company or its subsidiaries is aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal customers, suppliers, manufacturers or contractors, in each case
which is likely to result in a Material Adverse Change.

Any certificate signed by an officer of either of the Issuers, any of the
Guarantors or any of their respective subsidiaries and delivered to the Initial
Purchaser or to counsel for the Initial Purchaser shall be deemed to be a
representation and warranty by such Issuer, such Guarantor or such subsidiary to
the Initial Purchaser as to the matters set forth therein.

SECTION 2.   Purchase, Sale and Delivery of the Securities.

(a)        The Securities.   On the basis of the representations, warranties and
covenants herein contained, and upon the terms but subject to the conditions
herein contained, the Issuers agree to issue and sell to the Initial Purchaser
all of the Securities. On the basis of the representations, warranties and
agreements of the Issuers and Guarantors herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchaser agrees to
purchase from the Issuers all of the Securities, at a purchase price of 93.25%
of the aggregate principal amount of the Securities payable on the Closing Date
(which represents an offering price to investors of 95.5% of the aggregate
principal amount of the Securities less an Initial Purchaser’s discount of 2.25%
of the aggregate principal amount of the Securities). In addition, on the
Closing Date, the Initial Purchaser agrees to forward to the Issuers accrued
interest paid on the Securities by investors in an amount totaling $595,958.90.

(b)        The Closing Date.   Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchaser and payment therefor
shall be made at the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
1285 Avenue of the Americas, New York, New York 10019 (or such other place as
may be agreed to by the Company and the Initial Purchaser) at 9:00 a.m. New York
City time, on August 9, 2005 or such other time and date as mutually agreed to
by the Company and the Initial Purchaser (the time and date of such closing are
called the “Closing Date”). The Company hereby acknowledges that circumstances
under which the Initial Purchaser may provide notice to postpone the Closing
Date as originally scheduled include, but are in no way limited to, any
determination by the Company or the Initial Purchaser to recirculate to
investors copies of an amended or supplemented Offering Memorandum.

(c)        Delivery of the Securities.   The Issuers shall deliver, or cause to
be delivered, to the Initial Purchaser certificates for the Notes and the
Guarantees at the Closing Date against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor to an account or accounts specified by the Company. The certificates
for the Notes shall be in such denominations and registered in the name of
Cede & Co., as nominee of the Depositary, pursuant to the DTC Agreement, and
shall be made available for inspection on the business day preceding the Closing
Date at a location in New York City, as the Initial Purchaser may designate.
Time shall be of the essence, and delivery at the time and place specified in
this Agreement is a further condition to the obligations of the Initial
Purchaser.

(d)        Delivery of Offering Memorandum to the Initial Purchaser.   Not later
than 12:00 p.m. New York City time on the second business day following the date
of this Agreement, the Company shall deliver or cause to be delivered copies of
the Offering Memorandum in such quantities and at such places as the Initial
Purchaser shall reasonably request.

14


--------------------------------------------------------------------------------


(e)        Initial Purchaser as Qualified Institutional Buyer.   The Initial
Purchaser represents and warrants to, and agrees with, the Company that it is a
“qualified institutional buyer” within the meaning of Rule 144A (a “Qualified
Institutional Buyer”) and an “accredited investor” within the meaning of
Rule 501 under the Securities Act (an “Accredited Investor”).

SECTION 3.   Additional Covenants.   The Issuers and the Guarantors, jointly and
severally, further covenant and agree with the Initial Purchaser as follows:

(a)        Initial Purchaser’s Review of Proposed Amendments and Supplements.  
Prior to amending or supplementing the Offering Memorandum (including any
amendment or supplement through incorporation by reference of any report filed
under the Exchange Act), the Issuers and the Guarantors shall furnish to the
Initial Purchaser for review a copy of each such proposed amendment or
supplement, and the Issuers shall not use any such proposed amendment or
supplement to which the Initial Purchaser reasonably objects.

(b)        Additional Information, Amendments and Supplements to the Offering
Memorandum and Other Securities Act Matters.   The Issuers and the Guarantors
will immediately notify the Initial Purchaser, and confirm such notice in
writing, of (x) any filing made by either of the Issuers or any of the
Guarantors with any securities exchange or any other regulatory body in the
United States or any other jurisdiction or (y) any press release issued by
either of the Issuers or any of the Guarantors. If, prior to the completion of
the placement of the Securities by the Initial Purchaser with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Offering Memorandum in order to make the
statements therein, in the light of the circumstances when the Offering
Memorandum is delivered to a purchaser, not misleading, or if in the reasonable
opinion of the Initial Purchaser or counsel for the Initial Purchaser it is
otherwise necessary to amend or supplement the Offering Memorandum to comply
with law, the Issuers and the Guarantors agree to promptly prepare (subject to
Section 3(a) hereof), and furnish at their own expense to the Initial Purchaser,
amendments or supplements to the Offering Memorandum so that the statements in
the Offering Memorandum as so amended or supplemented will not, in the light of
the circumstances when the Offering Memorandum is delivered to a purchaser, be
misleading or so that the Offering Memorandum, as amended or supplemented, will
comply with law.

The Issuers and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to the Offering Memorandum and each amendment
or supplement referred to in this Section 3.

(c)        Copies of the Offering Memorandum.   The Issuers agree to furnish the
Initial Purchaser, without charge, as many copies of the Offering Memorandum and
any amendments and supplements thereto as it shall have reasonably requested.

(d)        Blue Sky Compliance.   The Issuers and the Guarantors shall use their
commercially reasonable efforts to cooperate with the Initial Purchaser and
counsel for the Initial Purchaser to qualify or register the Securities for sale
under (or obtain exemptions from the application of) the Blue Sky or state
securities laws of those jurisdictions the Initial Purchaser may reasonably
request, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities. The Issuers and the Guarantors shall not be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. The
Issuers and the Guarantors will advise the Initial Purchaser promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, the Issuers

15


--------------------------------------------------------------------------------


shall use their commercially reasonable efforts to obtain the withdrawal thereof
at the earliest practicable time.

(e)        Use of Proceeds.   The Issuers shall apply the net proceeds from the
sale of the Securities substantially in the manner described under the caption
“Use of Proceeds” in the Offering Memorandum.

(f)         The Depositary.   The Issuers will cooperate with the Initial
Purchaser and use their commercially reasonable efforts to permit the Securities
to be eligible for clearance and settlement through the facilities of the
Depositary.

(g)        Additional Issuer Information.   Prior to the completion of the
placement of the Securities by the Initial Purchaser with the Subsequent
Purchasers, the Company shall file, on a timely basis, with the Commission all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when either of the Issuers is not
subject to Section 13 or 15 of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of Securities, the Issuers shall furnish, at
their expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of subsection (d)(4) of Rule 144A.

(h)        Agreement Not To Offer or Sell Additional Securities.   During the
period of 90 days following the date of the Offering Memorandum, each of the
Issuers and Guarantors will not, without the prior written consent of the
Initial Purchaser (which consent may be withheld at the sole discretion of the
Initial Purchaser), directly or indirectly, sell, offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of
or transfer, or announce the offering of, or file any registration statement
under the Securities Act in respect of, any debt securities of either of the
Issuers or any of the Guarantors or securities exchangeable for or convertible
into debt securities of either of the Issuers or any of the Guarantors (other
than as contemplated by this Agreement and to register the Exchange Securities).

(i)         No Integration.   The Issuers agree that they will not, and will
cause their Affiliates and subsidiaries not to, make any offer or sale of
securities of Holdings, the Company or any of their respective subsidiaries of
any class if, as a result of the doctrine of “integration” referred to in
Rule 502 under the Securities Act, such offer or sale would render invalid (for
the purpose of (i) the sale of the Securities by the Issuers to the Initial
Purchaser, (ii) the resale of the Securities by the Initial Purchaser to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4 thereof or by Rule 144A or by Regulation S
thereunder or otherwise.

(j)         Legended Securities.   Each certificate for a Note will bear a
legend substantially similar to the legend contained in “Notice to Investors” in
the Offering Memorandum for the time period and upon the other terms stated in
the Offering Memorandum.

(k)        PORTAL.   The Issuers will use their commercially reasonable efforts
to cause such Notes to be eligible for the National Association of Securities
Dealers, Inc. PORTAL market (the “PORTAL market”).

(l)         Security Interests.   The Issuers and the Guarantors shall take all
actions, if any, needed for the Securities to be secured by perfected first and
second priority liens, as applicable, on the personal property and assets of the
Issuers and the Guarantors to the extent and in the manner provided for in the
Indenture, the Collateral Documents and the Intercreditor Agreement and as
described in the Offering Memorandum. The Issuers and the Guarantors will do and
perform all things required to be done and performed under the Collateral
Documents, if any, including without limitation, all things necessary or
advisable to obtain (1) a valid and perfected, first or second priority security
interest, as applicable, with respect to each of the assets which constitute the
Collateral and (2) all termination statements, mortgage

16


--------------------------------------------------------------------------------


releases and other documents necessary to terminate or assign any liens on the
Collateral (other than liens created by the Indenture, the Revolving Credit
Agreement and the Collateral Documents and other than Permitted Liens).

The Initial Purchaser may, in its sole discretion, waive in writing the
performance by the Issuers and the Guarantors of any one or more of the
foregoing covenants or extend the time for their performance.

SECTION 4.   Payment of Expenses.   The Issuers and the Guarantors agree to pay
all costs, fees and expenses incurred in connection with the performance of the
obligations of the Issuers and the Guarantors hereunder, including without
limitation (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Initial Purchaser, (iii) all fees and expenses of the
Issuers and the Guarantors’ counsel, independent public or certified public
accountants and other advisors, (iv) all costs and expenses incurred in
connection with the printing, filing, shipping and distribution of the Offering
Memorandum (including financial statements and exhibits), and all amendments and
supplements thereto, this Agreement, the Registration Rights Agreement, the
Indenture, the DTC Agreement, the Notes, the Guarantees, the Revolving Credit
Agreement, each of the Collateral Documents and the Intercreditor Agreement,
(v) all reasonable filing fees, attorneys’ fees and expenses incurred by the
Issuers, the Guarantors or the Initial Purchaser in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the securities
laws of the several states of the United States or provinces of Canada
(including, without limitation, the cost of printing and mailing preliminary and
final Blue Sky or legal investment memoranda and any related supplements to the
Offering Memorandum) and advising the Initial Purchaser of such qualifications,
registrations and exemptions, (vi) the reasonable fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture, the Securities, the Exchange Securities, the
Collateral Documents and the Intercreditor Agreement, (vii) the reasonable fees
and expenses of the Collateral Agent, including the fees and disbursements of
counsel for the Collateral Agent in connection with the Indenture, the
Securities, the Exchange Securities, the Collateral Documents and the
Intercreditor Agreement, (viii) all costs and expenses incurred by the
Collateral Agent, or the Issuers, or the Guarantors, or the Trustee in
connection with the creation, effectiveness, priority and perfection, including
the recording and filing, of the Liens on or in all of the Collateral, in the
manner provided under the Collateral Documents, or in relation to any other
action contemplated by the Collateral Documents or the Intercreditor Agreement,
(ix) any fees payable in connection with the rating of the Securities or the
Exchange Securities with the ratings agencies and the listing of the Securities
with the PORTAL market, (x) any filing fees incident to, and any reasonable fees
and disbursements of counsel to the Initial Purchaser in connection with the
review by the National Association of Securities Dealers, Inc., if any, of the
terms of the sale of the Securities or the Exchange Securities, (xi) all fees
and expenses (including reasonable fees and expenses of counsel) of the Issuers
and the Guarantors in connection with approval of the Securities by DTC for
“book-entry” transfer, and the performance by the Issuers and the Guarantors of
their respective other obligations under this Agreement and (xii) except as
otherwise provided in the last sentence of this Section 4, all costs and
expenses of the Issuers payable or incurred in connection with any roadshow or
marketing effort for the Securities. Except as provided in this Section 4,
Section 6, Section 8 and Section 9 hereof, the Initial Purchaser shall pay
(i) its own expenses, including the fees and disbursements for its counsel,
(ii) the expenses of any private airplane or jet used in connection with any
roadshow or marketing effort for the Securities and (iii) the expenses of any
group functions and/or group meetings with prospective investors in the
Securities.

SECTION 5.   Conditions of the Obligations of the Initial Purchaser.   The
obligations of the Initial Purchaser to purchase and pay for the Securities as
provided herein on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Issuers and the Guarantors set
forth

17


--------------------------------------------------------------------------------


in Section 1 hereof as of the date hereof and as of the Closing Date as though
then made and to the timely performance by each of the Issuers and Guarantors of
its covenants and other obligations hereunder, and to compliance with each of
the following additional conditions:

(a)        Accountants’ Comfort Letter.   As promptly as reasonably practicable
after the date hereof, the Initial Purchaser shall have received from
PricewaterhouseCoopers LLP, independent public or certified public accountants
for the Company, a letter addressed to the Initial Purchaser, in form and
substance satisfactory to the Initial Purchaser, containing statements and
information of the type ordinarily included in accountant’s “comfort letters” to
Initial Purchaser, delivered according to Statement of Auditing Standards Nos.
72, 76 and 100 (or any successor bulletins), with respect to the audited and
unaudited financial statements and certain financial information contained in
the Offering Memorandum.

(b)        No Material Adverse Change or Ratings Agency Change.   For the period
from and after the date of this Agreement and prior to the Closing Date:

(i)         in the judgment of the Initial Purchaser there shall not have
occurred any Material Adverse Change; and

(ii)       there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of either of the Issuers, any of the
Guarantors or any of their respective subsidiaries by any “nationally recognized
statistical rating organization” as such term is defined for purposes of
Rule 436 under the Securities Act.

(c)        Opinion of Counsel for the Issuers and Guarantors.   On the Closing
Date the Initial Purchaser shall have received the opinions of (i) Paul, Weiss,
Rifkind, Wharton & Garrison LLP, counsel for the Issuers and Guarantors, dated
as of such Closing Date, either (1) opinions of substantially similar tenor (and
subject to substantially similar qualifications, exceptions and limitations) to
those delivered by such counsel in connection with the Purchase Agreement, dated
as of December 8, 2004, among the Initial Purchaser and Credit Suisse First
Boston LLC and the Issuers and Guarantors (the “December Notes Purchase
Agreement”), or (2) opinions otherwise reasonably acceptable to the Initial
Purchaser, (ii) Michelle Bergman, Esq., General Counsel of the Company, dated as
of such Closing Date, an opinion of substantially similar tenor (and subject to
substantially similar qualifications, exceptions and limitations) to that
delivered by such counsel in connection with the December Notes Purchase
Agreement or an opinion otherwise reasonably acceptable to the Initial
Purchaser, (iii) Benesch, Friedlander, Coplan & Aronoff LLP, special regulatory
counsel for the Company, dated as of such Closing Date, an opinion of
substantially similar tenor (and subject to substantially similar
qualifications, exceptions and limitations) to that delivered by such counsel in
connection with the December Notes Purchase Agreement or an opinion otherwise
reasonably acceptable to the Initial Purchaser, and (iv) Grotta, Glassman &
Hoffman (or other counsel reasonably acceptable to the Initial Purchaser),
special labor counsel for the Company, dated as of such Closing Date, an opinion
of substantially similar tenor (and subject to substantially similar
qualifications, exceptions and limitations) to that delivered by such counsel in
connection with the December Notes Purchase Agreement or an opinion otherwise
reasonably acceptable to the Initial Purchaser.

(d)        Opinion of Counsel for the Initial Purchaser.   On the Closing Date
the Initial Purchaser shall have received the opinion of Fried, Frank, Harris,
Shriver & Jacobson LLP, counsel for the Initial Purchaser, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchaser.

(e)        Officers’ Certificate.   On the Closing Date the Initial Purchaser
shall have received a written certificate executed by the respective Chief
Executive Officer or President and the respective Chief

18


--------------------------------------------------------------------------------


Financial Officer of each of the Issuers and Guarantors, dated as of the Closing
Date, to the effect set forth in subsection (b) (ii) of this Section 5, and
further to the effect that:

(i)         for the period from and after the date of this Agreement and prior
to the Closing Date there has not occurred any Material Adverse Change;

(ii)       the representations, warranties and covenants set forth in Section 1
of this Agreement are true and correct with the same force and effect as though
expressly made on and as of the Closing Date; and

(iii)      each of the Issuers and Guarantors has complied with all the
agreements and satisfied all the conditions contained in this Agreement required
to be performed or satisfied by the Issuers and the Guarantors at or prior to
the Closing Date.

(f)         Bring-down Comfort Letter.   Unless the comfort letter as described
under subsection (a) of this Section 5 is delivered on the Closing Date, on the
Closing Date the Initial Purchaser shall have received from
PricewaterhouseCoopers LLP, independent public or certified public accountants
for the Company, a letter dated such date, in form and substance satisfactory to
the Initial Purchaser, to the effect that they reaffirm the statements made in
the letter furnished by them pursuant to subsection (a) of this Section 5 with
respect to the audited and unaudited financial statements and certain financial
information contained in the Offering Memorandum, except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to the Closing Date.

(g)        PORTAL Listing.   At the Closing Date the Notes shall have been
designated for trading on the PORTAL market.

(h)        Other Agreements.   The Issuers and the Guarantors shall have entered
into the Registration Rights Agreement and all Transaction Documents to which
either of the Issuers or any of the Guarantors is a party; there shall be no
amendment to the Indenture, the Intercreditor Agreement, and all Collateral
Documents to which either of the Issuers or any of the Guarantors is a party,
except as approved by the Initial Purchaser; the Trustee shall have entered into
the Indenture and all other Transaction Documents to which it is a party; the
Collateral Agent shall have entered into the Collateral Documents and all other
Transaction Documents to which it is a party and the Initial Purchaser shall
have received executed counterparts thereof.

(i)         Evidence of Security Interest.   As of the Closing Date, the Issuers
and Guarantors shall have delivered to the Initial Purchaser satisfactory
evidence as to the security interests securing the Notes as reasonably requested
by the Initial Purchaser.

(j)         Evidence of Insurance.   Receipt by the Collateral Agent of copies
of insurance policies or certificates of insurance of each of the Issuers and
Guarantors and their respective subsidiaries evidencing liability and casualty
insurance meeting the requirements set forth in the Transaction Documents,
including, but not limited to, naming the Collateral Agent as additional insured
and loss payee on behalf of the Issuers and the Guarantors.

(k)        Additional Documents.   On or before the Closing Date, the Initial
Purchaser and counsel for the Initial Purchaser shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchaser by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 4, Section 6, Section 8 and Section 9 shall at
all times be effective and shall survive such termination.

19


--------------------------------------------------------------------------------


SECTION 6.   Reimbursement of Initial Purchaser’s Expenses.   If this Agreement
is terminated by the Initial Purchaser pursuant to Section 5 or Section 10,
including if the sale to the Initial Purchaser of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of either of the Issuers or any of the Guarantors to perform any agreement
herein or to comply with any provision hereof, the Issuers and the Guarantors
agree to reimburse the Initial Purchaser, upon demand for all out-of-pocket
costs and expenses that shall have been reasonably incurred by the Initial
Purchaser in connection with the proposed purchase and the offering and sale of
the Securities, including but not limited to fees and disbursements of counsel,
printing expenses, travel expenses, expenses associated with the road show for
the marketing of the Securities, postage, facsimile and telephone charges.

SECTION 7.   Offer, Sale and Resale Procedures.   The Initial Purchaser, on the
one hand, and the Issuers and the Guarantors, on the other hand, hereby
establish and agree to observe the following procedures in connection with the
offer and sale of the Securities:

Offers and sales of the Securities will be made only by the Initial Purchases or
Affiliates thereof qualified to do so in the jurisdictions in which such offers
or sales are made. Each such offer or sale shall only be made to persons whom
the offeror or seller reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Securities Act) or non-U.S. persons outside
the United States to whom the offeror or seller reasonably believes offers and
sales of the Securities may be made in reliance upon Regulation S under the
Securities Act, upon the terms and conditions set forth in Annex I hereto, which
Annex I is hereby expressly made a part hereof.

No general solicitation or general advertising (within the meaning of Rule 502
under the Securities Act) has been or will be used in the United States in
connection with the offering of the Securities.

Upon original issuance by the Issuers, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUERS THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUERS
IF THE ISSUERS SO REQUEST), (2) TO THE

20


--------------------------------------------------------------------------------


ISSUERS OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchaser to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchaser shall not be
liable or responsible to either of the Issuers or any of the Guarantors for any
losses, damages or liabilities suffered or incurred by either of the Issuers or
any of the Guarantors, including any losses, damages or liabilities under the
Securities Act, arising from or relating to any resale or transfer of any
Security.

SECTION 8.   Indemnification.

(a)        Indemnification of the Initial Purchaser.   The Issuers and the
Guarantors, jointly and severally, agree to indemnify and hold harmless the
Initial Purchaser, its directors, officers and employees, and each person, if
any, who controls the Initial Purchaser within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which the Initial Purchaser, such director, officer, employee or
such controlling person may become subject, under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Offering Memorandum
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading; or
(ii) any act or failure to act or any alleged act or failure to act by the
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (i) above, provided that the Issuers and the Guarantors shall
not be liable under this clause (ii) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by the Initial Purchaser through its gross
negligence or willful misconduct; and to reimburse the Initial Purchaser and
each such director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the Initial
Purchaser) as such expenses are reasonably incurred by the Initial Purchaser or
such director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Issuers by the Initial Purchaser expressly for use in the Offering
Memorandum (or any amendment or supplement thereto). The indemnity agreement set
forth in this Section 8(a) shall be in addition to any liabilities that the
Issuers and the Guarantors may otherwise have.

(b)        Indemnification of the Issuers, their Directors and Officers.   The
Initial Purchaser agrees to indemnify and hold harmless each of the Issuers and
each of their directors and each person, if any, who controls any of the Issuers
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which any such Issuer or
any such director, or

21


--------------------------------------------------------------------------------


controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Offering Memorandum
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Offering Memorandum (or any amendment or supplement thereto), in reliance upon
and in conformity with written information furnished to the Issuers by the
Initial Purchaser expressly for use therein; and to reimburse each such Issuer
and each such director or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by such Issuer or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Issuers hereby acknowledge that the
only information that the Initial Purchaser has furnished to the Issuers
expressly for use in the Offering Memorandum (or any amendment or supplement
thereto) are the statements in the second sentence of the second paragraph,
second sentence of the fourth paragraph, fourth sentence of the sixth paragraph,
the eighth paragraph and the tenth paragraph under the caption “Plan of
Distribution” in the Offering Memorandum. The indemnity agreement set forth in
this Section 8 (b) shall be in addition to any liabilities that the Initial
Purchaser may otherwise have.

(c)        Notifications and Other Indemnification Procedures.   Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this Section 8 or to
the extent it is not prejudiced as a proximate result of such failure. In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to participate in and, to the extent that it
shall elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel),
approved by the indemnifying party, representing the indemnified parties who are
parties to such action), (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of

22


--------------------------------------------------------------------------------


commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party, or (iii) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action.

(d)        Settlements.   The indemnifying party under this Section 8 shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by Section 8
hereof, the indemnifying party agrees that it shall be liable for any settlement
of any proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement, and (iii) such indemnified party shall have given the indemnifying
party at least 30 days’ prior notice of its intention to settle. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

SECTION 9.   Contribution.   If the indemnification provided for in Section 8 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Issuers and the Guarantors, on the one hand,
and the Initial Purchaser, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Issuers and the Guarantors,
on the one hand, and the Initial Purchaser, on the other hand, in connection
with the statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Issuers and the Guarantors, on the one
hand, and the Initial Purchaser, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company and the total discount received by the Initial Purchaser bear to
the aggregate initial offering price of the Securities. The relative fault of
the Issuers or the Guarantors, on the one hand, and the Initial Purchaser, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
either of the Issuers or any of the Guarantors, on the one hand, or the Initial
Purchaser, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8 with
respect to notice of

23


--------------------------------------------------------------------------------


commencement of any action shall apply if a claim for contribution is to be made
under this Section 9; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 8 for purposes of indemnification.

The Issuers and the Guarantors, and the Initial Purchaser agree that it would
not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
Section 9.

Notwithstanding the provisions of this Section 9, the Initial Purchaser shall
not be required to contribute any amount in excess of the total discount and
commissions received by the Initial Purchaser in connection with the Securities
distributed by it. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11 of the Securities Act) shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 9, each director, officer and employee of the Initial
Purchaser and each person, if any, who controls the Initial Purchaser within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Initial Purchaser, and each director of each of the Issuers
and each person, if any, who controls either of the Issuers within the meaning
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Issuers.

SECTION 10.   Termination of this Agreement.   Prior to the Closing Date, this
Agreement may be terminated by the Initial Purchaser by notice given to the
Issuers if at any time (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the New
York Stock Exchange or trading in securities generally on either the Nasdaq
Stock Market or the New York Stock Exchange shall have been suspended or
limited, or minimum or maximum prices shall have been generally established on
any of such stock exchanges by the Commission or the NASD; (ii) a general
banking moratorium shall have been declared by any of federal, New York or
Delaware authorities; (iii) there shall have occurred any outbreak or escalation
of national or international hostilities or any crisis or calamity, or any
change in the United States or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States’ or international political, financial or economic conditions, as
in the judgment of the Initial Purchaser is material and adverse and makes it
impracticable or inadvisable to market the Securities in the manner and on the
terms described in the Offering Memorandum or to enforce contracts for the sale
of securities; (iv) in the judgment of the Initial Purchaser there shall have
occurred any Material Adverse Change; or (v) Holdings, the Company and its
subsidiaries shall have sustained a loss by strike, fire, flood, earthquake,
accident or other calamity of such character as in the judgment of the Initial
Purchaser may interfere materially with the conduct of the business and
operations of the Company and its subsidiaries regardless of whether or not such
loss shall have been insured. Any termination pursuant to this Section 10 shall
be without liability on the part of (i) the Issuers to the Initial Purchaser,
except that the Issuers shall be obligated to reimburse the expenses of the
Initial Purchaser pursuant to Sections 4 and 6 hereof, (ii) the Initial
Purchaser to the Issuers, or (iii) any party hereto to any other party, except
that the provisions of Section 8 and Section 9 shall at all times be effective
and shall survive such termination.

SECTION 11.   Representations and Indemnities to Survive Delivery.   The
respective indemnities, agreements, representations, warranties and other
statements of the Issuers and the Guarantors and of each of their respective
officers and of the Initial Purchaser set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchaser or either of the Issuers or any of
the Guarantors or any of its or their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder. The agreements contained in Sections 1, 4, 6,
8, and 9 shall survive the termination of this Agreement, including pursuant to
Section 10.

24


--------------------------------------------------------------------------------


SECTION 12.   Notices.   All communications hereunder shall be in writing and
shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

If to the Initial Purchaser:

Banc of America Securities LLC
9 West 57th Street
New York, NY 10019
Facsimile: (212) 847-6441
Attention: Bruce R. Thompson

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Facsimile: (212) 859-4000
Attention: Valerie Ford Jacob, Esq.

If to the Company, Duane Reade GP or any of the Guarantors:

Duane Reade Inc.
440 Ninth Avenue
New York, New York 10001
Facsimile: 212-594-0832

Attention: Michelle Bergman, Esq.
General Counsel

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Facsimile: 212-757-3990
Attention: Lawrence G. Wee, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

SECTION 13.   Successors.   This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Section 8 and Section 9, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any purchaser of the Securities as such from
the Initial Purchaser merely by reason of such purchase.

SECTION 14.   Partial Unenforceability.   The invalidity or unenforceability of
any Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Section, paragraph or provision hereof.
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

SECTION 15.   Governing Law Provisions.   THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE.

(a)        Consent to Jurisdiction.   Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the

25


--------------------------------------------------------------------------------


federal courts of the United States of America located in the City and County of
New York or the courts of the State of New York in each case located in the City
and County of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

SECTION 16.   No Advisory or Fiduciary Responsibility.   Each of the Issuers and
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Issuers and the Guarantors,
on the one hand, and the Initial Purchaser, on the other hand, and the Issuers
and the Guarantors are capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the transactions contemplated by
this Agreement; (ii) in connection with each transaction contemplated hereby and
the process leading to such transaction the Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the Issuers,
the Guarantors or their respective affiliates, stockholders, creditors or
employees or any other party; (iii) the Initial Purchaser has not assumed and
will not assume an advisory or fiduciary responsibility in favor of the Issuers
or the Guarantors with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether the Initial Purchaser has
advised or is currently advising the Issuers or the Guarantors on other matters)
or any other obligation to the Issuers or the Guarantors except the obligations
expressly set forth in this Agreement; (iv) the Initial Purchaser and its
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Issuers and the Guarantors and
that the Initial Purchaser has no obligation to disclose any of such interests
by virtue of any fiduciary or advisory relationship; and (v) the Initial
Purchaser has not provided any legal, accounting, regulatory or tax advice with
respect to the offering contemplated hereby and the Issuers and the Guarantors
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Issuers, the Guarantors and the Initial Purchaser,
or any of them, with respect to the subject matter hereof. The Issuers and the
Guarantors hereby waive and release, to the fullest extent permitted by law, any
claims that the Issuers and the Guarantors may have against the Initial
Purchaser with respect to any breach or alleged breach of fiduciary duty.

SECTION 17.   General Provisions.   This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

26


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

 

DUANE READE INC., a Delaware corporation

 

By:

/s/ JOHN K. HENRY

 

Name:

John K. Henry

 

Title:

Senior Vice President and Chief
Financial Officer

 


--------------------------------------------------------------------------------


 

DUANE READE, a New York general partnership

 

By: Duane Reade Inc., a Delaware corporation
and its general partner

 

By:

/s/ JOHN K. HENRY

 

Name:

John K. Henry

 

Title:

Senior Vice President and Chief
Financial Officer

 


--------------------------------------------------------------------------------


 

DUANE READE HOLDINGS, INC., a Delaware
corporation

 

By:

/s/ MICHAEL S. GREEN

 

Name:

Michael S. Green

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

DRI I, INC., a Delaware corporation

 

DUANE READE INTERNATIONAL, INC., a Delaware
corporation

 

DUANE READE REALTY, INC., a Delaware
corporation

 

By:

/s/ JOHN K. HENRY

 

Name:

John K. Henry

 

Title:

Senior Vice President and Chief
Financial Officer

 


--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchaser as of the date first above written.

BANC OF AMERICA SECURITIES LLC

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT A

Subsidiaries of Duane Reade Inc.

Name

 

 

 

Jurisdiction of Incorporation or Formation

DRI I, Inc.

 

Delaware

Duane Reade International, Inc.

 

Delaware

Duane Reade Realty, Inc.

 

Delaware

Duane Reade (a general partnership)

 

New York

 

A-1


--------------------------------------------------------------------------------


ANNEX I

Resale Pursuant to Regulation S or Rule 144A.   The Initial Purchaser
understands that:

The Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 under the Securities Act (i) as part of its distribution at any time or
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S of the Securities Act or another exemption from the
registration requirements of the Securities Act. The Initial Purchaser agrees
that, during such 40-day restricted period, it will not cause any advertisement
with respect to the Securities (including any “tombstone” advertisement) to be
published in any newspaper or periodical or posted in any public place and will
not issue any circular relating to the Securities, except such advertisements as
permitted by and include the statements required by Regulation S.

The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 under the Securities Act, it will send to such
distributor, dealer or person receiving a selling concession, fee or other
remuneration a confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the Offering and the
Closing Date, except in either case in accordance with Regulation S under the
Securities Act (or Rule 144A in transactions that are exempt from the
registration requirements of the Securities Act), and in connection with any
subsequent sale by you of the Notes covered hereby in reliance on Regulation S
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S.”

The Initial Purchaser agrees that the Securities offered and sold in reliance on
Regulation S will be represented upon issuance by a global security that may not
be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

The Initial Purchaser acknowledges that the Company and, for purposes of the
opinions to be delivered to them pursuant to Section 5(c) hereof, counsel to the
Company and counsel to the Initial Purchaser, will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchaser hereby
consents to such reliance.

I-1


--------------------------------------------------------------------------------